DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/21 has been entered.
 Claims 1 and 16 have been amended. Claims 4, 6, 8, 10, 12, 14-15, 17, 19, and 21 have been canceled. Claims 1-3, 5, 7, 9, 11, 13, 16, 18, 20, and 22-27 are pending. 
Claim 27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being
drawn to a nonelected invention, there being no allowable generic or linking claim. Election was
made without traverse in the reply filed on 1/17/20. 
Claims 1-3, 5, 7, 9, 11, 13, 16, 18, 20, and 22-26 are under examination.
Withdrawn Rejections
The rejection of claims 1-3, 5-7, 9, 11, 13, 16, 18, 20, and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention, is withdrawn in light of Applicant’s amendment thereto. See paragraph 11, page 3 of the previous Office action.
New Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7, 9, 11, 13, 16, 18, 20, and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly amended claims 1 and 16 recite teach “consisting of inhibiting, dampening, interrupting, blocking, altering, or modifying the CCR5/CCL5 receptor ligand axis”. This limitation renders the claim indefinite because it is unclear which claim term(s) this limitation attempts to close by use of the transitional phrase “consisting of”. One interpretation of the limitation is that it attempts to convey that the PRO 140 is specific, rather than a nonspecific, inhibitor of CCR5. PRO 140 is an antibody with specificity for CCR5 and binds to CCR5 expressed on the cell surface. Thus, administering the PRO 140 is going to solely inhibit, dampen, interrupt, block, alter, or modify the CCR5/CCL5 receptor ligand axis the CCR5/CCL5 receptor ligand axis, since the antibody specifically binds to CCR5, and no other chemokine receptor. On the other hand, this limitation could be interpreted to mean that only the CCR5/CCL5 axis is inhibited, dampened, interrupted, blocked, altered, or modified in the claimed method. In this interpretation, the claim would exclude the use of other chemokine antagonists in the method. However, the body of the claim uses the phrase comprising, which allows for the inclusion of  additional agents. The use of consisting  and comprising in the preamble make the claim unclear as to which elements are closed and which elements are open. Thus, there is ambiguity as to the scope of the claim and one of skill in the art would not be apprised of the metes and 
Maintained Rejection
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 9, 11, 13, 16, 18, 20, and 22-25 is/are rejected under 35 U.S.C. 102(a)(1)and 102 (a)(2) as being anticipated by Rashef et al. (WO 2014/085808 A1, published June 5, 2014), as evidenced by Jacobsohn et al. (Orphanet J Rare Dis. 2007; 2: 35).
The claims are drawn to a method of treating or preventing one or more graft-versus-host disease (GVHD) physical symptoms in a subject in need thereof consisting of inhibiting, dampening, interrupting, blocking, altering, or modifying the CCR5/CCL5 receptor/ligand axis comprising  administering PRO 140 to the subject; assessing engraftment of introduced hematopoietic stem cells in bone marrow of the subject by flow cytometry analysis of engrafted cells in peripheral blood, spleen, or bone marrow. 
Claim 16 is drawn to a method of treating or preventing one or more GVHD physical symptoms in a subject in need thereof consisting of inhibiting, dampening, interrupting, blocking, altering, or modifying the CCR5/CCL5 receptor/ligand axis comprising administering to a subject 
Rashef et al. teach a method of treating or preventing symptoms associated with graft versus host disease comprising administering a CCR2 antagonist and a CCR5 antagonist (See abstract, pages 3 and 16 and claim 17). Rashef et al. teach that the CCR5 antagonist is PRO 140, a competitive inhibitor to a CCR5 receptor that does not itself have agonist activity (See pages 11-12 and 14). Rashef et al. teach that the antibody can be a scFV (See pages 7-8). Rashef et al. teach that the CCR5 antagonist (e.g., PRO 140) can be administered subcutaneously (See page 14). Rashef et al. teach that the administration of the antagonist is prior to HSCT or organ transplantation, immediately following HSCT or organ transplantation or concurrently with HSCT or organ transplantation, and ongoing for a certain period of time to prevent the onset of GVHD or organ transplant rejection (See page 16). Rashef et al. teach that stem cell engraftment is assessed by measuring donor chimerism in the bone marrow by flow cytometry and plating bone marrow in colony forming assays (See page 22).  Regarding the limitation “consisting of inhibiting, dampening, interrupting, blocking, altering, or modifying the CCR5/CCL5 receptor ligand axis”, PRO 140 is an antibody with specificity for CCR5, and thus, administering the PRO 140 is going to solely affect the CCR5/CCL5 receptor ligand axis.  Regarding the limitations “wherein the competitive inhibitor binds to an ECL-2 loop of the CCR5 cell receptor”, wherein the competitive inhibitor competes with CCL5 for binding to the CCR5 cell receptor”, “wherein the competitive inhibitor does not affect cAMP levels when added to 
 Applicant’s Arguments
Applicant argues that Rashef et al. do not the use of an anti-CCR5 cell receptor binding agent alone to achieve the claimed method. Applicant argues that Rashef et al. do not teach Applicant’s claimed methods “consisting of inhibiting, dampening, interrupting, blocking, altering, or modifying the CCR5/CCL5 receptor ligand axis”.
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Rashef et al. do not teach the use of an anti-CCR5 agent alone, the transitional term comprising which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. The instant claims can encompass additional, unrecited steps because the instant claims recite the transitional phrase “comprising” transitioning from the preamble to the body of the claim, which signals that the entire claim is presumptively open-ended. Thus, the additional step of administering a CCR2 antagonist in the prior art method still forms a construct within the scope of the claim. 
In response to Applicant’s argument that Rashef et al. do not teach “consisting of inhibiting, dampening, interrupting, blocking, altering, or modifying the CCR5/CCL5 receptor ligand axis”, as noted in the new rejection set forth above, it is unclear what this limitation attempts to convey. Under the broadest reasonable interpretation, this limitation is interpreted to mean that the PRO 140 is a specific inhibitor of CCR5. PRO 140 is an antibody with specificity for CCR5 and binds to CCR5 expressed on the cell surface. Thus, administering the PRO 140 is going to solely inhibit, dampen, interrupt, block, alter, or modify the CCR5/CCL5 receptor ligand axis the CCR5/CCL5 receptor ligand axis, since the antibody binds specifically to CCR5 and no other chemokine receptor.  Given that the prior art method administers the same agent encompassed by the claim, the prior art method fulfills this limitation.  
Claim Status
No claims are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646